Name: Commission Regulation (EEC) No 2078/80 of 30 July 1980 on the delivery of a consignment of butter as food aid to India
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 8 . 80 Official Journal of the European Communities No L 202/23 COMMISSION REGULATION (EEC) No 2078/80 of 30 July 1980 on die delivery of a consignment of butter as food aid to India THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 939/79 of 8 May 1979 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1979 food-aid programme (3), and in particular Article 7 thereof, Whereas, under the food-aid programmes adopted by the Council Regulations specified in the Annex, India has requested the delivery of the quantity of butter set out therein ; Whereas, therefore, delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303/77 of 14 February 1977 laying down general rules for the supply of skimmed ­ milk powder and butteroil as food aid (4), as last amended by Regulation (EEC) No 1488/79 (5); whereas, in particular, the periods and terms for delivery and the procedure to be followed by the inter ­ vention agencies to establish the costs arising there ­ from should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In accordance with the provisions of Regulation (EEC) No 303/77 the intervention agency specified in the Annex shall deliver butter as food aid on the special conditions set out therein . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1980. For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 148, 28 . 6 . 1968, p. 13 . (2) OJ No L 204, 28 . 7. 1978, p. 6 . P) OJ No L 119, 15 . 5 . 1979, p. 5. (&lt;) OJ No L 43, 15. 2. 1977, p. 1 . (5) OJ No L 181 , 18 . 7. 1979, p. 20. No L 202/24 Official Journal of the European Communities 2. 8 . 80 ANNEX ( i ) Consignment A B C D 1 . Application of Council Regulations : (a) legal basis (b) affectation (EEC) No 939/79 ( 1979 programme) (EEC) No 940/79 2. Beneficiary 3 . Country of destination I India 4. Total quantity of the consignment 200 tonnes 200 tonnes 50 tonnes 50 tonnes 5. Intervention agency responsible for delivery l British 6. Origin of the butter Bought on the Community market 7. Special characteristics and/or pack ­ aging ^) See note (3 ) 8 . Markings on the packaging 'Butter / Supplied to Indian Dairy Corporation under food-aid programme of European Economic Community / Bombay' Butter / Supplied to Indian Dairy Corporation under food-aid programme of European Economic Community / Calcutta' 9 . Delivery period Delivery as soon as possible but at the latest 31 August 1980 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country (4 ) 1 1 . Representative of the beneficiary responsible for reception 12. Procedure to be applied to determine the costs of supply Mutual agreement Notes : (*) This Annex, together with the notice published in Official Journal No C 95 of 19 April 1977, page 7, takes the place of an invitation to tender from the intervention agencies concerned in cases where, under point 12, there must be a tendering procedure . (2) Other than those set out in Annex II to Regulation (EEC) No 303/77. (3) The unsalted butter must be made from pasteurized fresh cream and contain no colourants or neutralizes. The butter must have no smell and must be of an even texture . The butter must conform to the following technical specifications :  fat content : minimum 82 %,  water content : maximum 16 % ,  non-fat dry matter content : maximum 1.5 % ,  pH between 6 and 6-7 . The packaging must conform to the specifications laid down in Article 5 (2) and (3) of Regulation (EEC) No 685/69 . The butter must be transported at a temperature between  18 ° and 10 °C (0 °F ° 14 °F). Yeast and mould : below 20 per gram. (4) Delivery shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery.